Motions granted to the extent that the indictments be removed from Supreme Court, Wyoming County to Supreme Court, Erie County. Memorandum: Ample grounds appear for removing the venue of the indictments and actions from the County of Wyoming to assure fair and- impartial trials, as stated in the memorandum decision in People v. Hill (42 A D 2d 679). For the reasons stated in that decision venue is removed to Supreme Court, Erie County, giving effect to all the 'terms and conditions set forth therein. Present — Goldman, P. J., Marsh, Witmer, Cardamone and Simons, JJ.